
	
		I
		111th CONGRESS
		1st Session
		H. R. 3696
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Bachus (for
			 himself, Mr. Boehner,
			 Mr. Hensarling,
			 Mr. Garrett of New Jersey,
			 Mr. Jones,
			 Mr. Lance,
			 Mr. McCarthy of California,
			 Mr. Royce,
			 Mr. McCotter,
			 Mr. Posey,
			 Mr. King of New York,
			 Mrs. Capito,
			 Mr. Gerlach,
			 Mrs. Biggert,
			 Mr. Lee of New York,
			 Mr. McHenry,
			 Mrs. Bachmann,
			 Mr. Manzullo,
			 Mr. Price of Georgia,
			 Mr. Issa, and
			 Mr. Smith of Texas) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To prohibit recipients of TARP assistance from funding
		  ACORN, and for other purposes.
	
	
		1.Prohibition on use of funds:
			 ACORNTitle I of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is amended by
			 adding at the end the following:
			
				137.Prohibition on
				use of funds: ACORN
					(a)Prohibition
						(1)In
				generalDuring the period that an entity is in receipt of
				financial assistance under the TARP or any other program enacted by the
				Secretary under the authorities granted to the Secretary under this Act, such
				entity shall not provide any assistance to, directly or indirectly, fund,
				promote, or in any way contribute to the activities of ACORN or an
				ACORN-related affiliate.
						(2)LimitationThe
				prohibition established in paragraph (1) shall not apply to an entity that has
				repaid all outstanding amounts of any financial assistance that such entity
				received under the TARP or any other program enacted by the Secretary under the
				authorities granted to the Secretary under this Act.
						(b)DisclosureNot
				later than 30 days after the date of enactment of this section, each entity
				that has received financial assistance under the TARP or any other program
				enacted by the Secretary under the authorities granted to the Secretary under
				this Act, shall submit a report to the Secretary and to the appropriate
				committees of Congress detailing any assistance, whether direct or indirect,
				that such entity has provided to ACORN or an ACORN-related affiliate in the
				prior 12 months.
					(c)DefinitionFor
				purposes of this section—
						(1)the term
				ACORN means the Association of Community Organizations for
				Reform Now and any ACORN-related affiliate;
						(2)the term
				ACORN-related affiliate means any of the following:
							(A)Any State chapter
				of ACORN registered with the Secretary of State’s office in that State.
							(B)Any organization
				that shares directors or employees with ACORN.
							(C)Any organization
				that has a financial stake, directly or indirectly, in ACORN.
							(D)Any organization
				whose finances, whether federally funded, donor-funded, or raised through
				organizational goods and services, are shared or controlled, directly or
				indirectly, by
				ACORN.
							.
		
